Citation Nr: 0931873	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-20 637	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri



THE ISSUE

Entitlement to a full-size foam mattress.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri (VAMC).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the VAMC via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to a full-size foam 
mattress from the VAMC Prosthetics Department.  He alleges 
that a full-size foam mattress is necessary due to his 
allergies.  The Veteran's claims file reveals that service 
connection has been granted for:  1) neurosis and general 
anxiety disorder; 2) hearing loss; 3) tinnitus; 
4) irritable colon; 5) perforation of the tympanic membrane; 
6) gastritis; 7) cold injury residuals; and 8) impairment of 
the clavicle or scapula.  The Veteran has a combined 
disability rating of 100 percent for his service-connected 
disorders.  See 38 C.F.R. § 4.25 (2008).

Review of the Veteran's medical file and claims file reveals 
that there are relevant records relied upon by the VAMC in 
its denial of the Veteran's claim which are not associated 
with the medical or claims files.  The VAMC issued a 
statement of the case in April 2008, which reflects that the 
Veteran submitted medical opinions in April 2006, May 2006, 
February 2007, August 2007, October 2007, and January 2008 
pertaining to his request for a full-size foam mattress.  
However, none of these records are in the Veteran's medical 
file or his claims file.  Moreover, the April 2008 statement 
of the case reveals that the VAMC sent the Veteran additional 
denials of his request for a full-size foam mattress in June 
2006 and September 2007, which are not in either of the 
Veteran's files.  Accordingly, remand is required for the 
VAMC to associate all of the evidence pertinent to the 
Veteran's appeal with his medical and claims files.  
Thereafter, the Veteran's appeal must be returned to the 
Board for appellate review.

Accordingly, the case is remanded for the following actions:

1.  The VAMC must locate and associate all 
of the evidence pertinent to the Veteran's 
appeal with the medical and claims files, 
to include the April 2006, May 2006, 
February 2007, August 2007, October 2007, 
and January 2008 private medical opinions, 
and the June 2006 and September 2007 
denials of his request for a full-size 
foam mattress.  If any such records are 
unavailable, the VAMC must provide an 
explanation as to why the records could 
not be obtained.

2.  The VAMC must then re-adjudicate the 
Veteran's claim for entitlement to a full-
size foam mattress.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

3.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




